EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Cole on 6/17/2022.

The application has been amended as follows: 

In claim 5, in the second line, after the term “packaging,”, please delete the term “comprising” and replace the term “consisting of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Schmidt et al. (US 2015/057444), Woodward et al. (US 3726825), Dixon et al. (US 4142021), Kersten et al. (WO 2015/175871), and Defoer et al. (WO 2017/102704). 
Schmidt discloses a solvent-based polyurethane adhesive composition that is applied to a polyethylene layer.  However, Schmidt is silent to the claimed further structure as claimed in claim 5.  Woodward discloses a polyurethane adhesive composition that is solvent-based having the claimed VTR that is applied to polyethylene.  However, Woodward is silent to the claimed further structure.  Dixon discloses oxygen barrier laminates and adhesives thereof.  However, Dixon is silent to the further layers as claimed.  Kersten discloses a recyclable barrier for film packaging that uses a water-based PVDC adhesive.  However, Kersten is silent to the claimed polyurethane adhesive and further structure.  Defoer discloses a film laminate having layers of polyethylene.  However, Defoer further discloses the use of a metal barrier layer, wherein the present claims exclude such a layer.  As such, Defoer teaches away from the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783